*1302MEMORANDUM AND ORDER
NEESE, District Judge.
This is a diversity action. The plaintiff sought, inter alia, to expedite its action for a writ of possession, T.C.A. § 23-2346, herein, and a possessory hearing was ordered on April 4, 1980 to be held on April 25, 1980. The plaintiff moved on April 22, 1980 for a continuance of such possessory hearing for a minimum period of 3 weeks. That motion lacks merit.
It is specifically required by T.C.A. § 23-2344(c) that such a possessory hearing “ * * * shall be held in not less than five (5) nor more than twenty (20) days after the process is served upon the defendant. * * *” Except for the provisions of T.C.A. § 23-2346 relating to the expedition of possessory hearings, actions commenced pursuant thereto are governed by the remaining provisions of T.C.A. §§ 23-2341— 23-2351. T.C.A. § 23-2346(C).
Process, showing on its face that a possessory hearing would be held before a judge of this Court on April 25, 1980 at 12:30 o’clock, p. m., was served upon the defendant on April 8, 1980. Therefore, this Court lacks the authority to continue such hearing beyond April 28, 1980, and the plaintiff’s motion for a continuance for a greater period of time than that hereby is
DENIED.